                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY T. NERI, et al.,                            :
                                                 :
                Plaintiffs,                      :          CIVIL ACTION
                                                 :
                v.                               :          NO. 19-0355
                                                 :
STATE FARM FIRE AND CASUALTY                     :
COMPANY,                                         :
                                                 :
                Defendant.                       :

                                            ORDER

         AND NOW, this __13th__ day of August, 2019, upon consideration of Plaintiffs’ Motion

to Remand (“Motion to Remand”) (ECF No. 5), Defendant’s Response in Opposition thereto

(ECF No. 7), Plaintiffs’ Motion to Strike Defendant’s Response in Opposition to Plaintiffs’

Motion to Remand (“Motion to Strike”) (ECF No. 8), Defendant State Farm Fire and Casualty

Company’s Motion to Dismiss Plaintiffs’ Complaint Pursuant to F.R.C.P. 12(b) (“Motion to

Dismiss”) (ECF No. 4), and Plaintiffs’ Response in Opposition thereto (ECF No. 6), IT IS

HEREBY ORDERED AND DECREED as follows:1

         1.     Plaintiffs’ Motion to Remand is DENIED;

         2.     Plaintiffs’ Motion to Strike is DENIED;

         3.     Defendant’s Motion to Dismiss is GRANTED IN PART AND DENIED IN

                PART consistent with the Court’s Memorandum Opinion;

         4.     Plaintiff Carol M. Neri is DISMISSED from this case as set forth in the Court’s

                Memorandum Opinion; and




1
    This Order accompanies the Court’s Memorandum Opinion dated August 13, 2019.
                                                1
5.   Defendant shall file an answer to Plaintiffs’ Complaint (ECF No. 1) within

     twenty-one (21) days of the date of this Order.



                                                 BY THE COURT:

                                                 /s/ Petrese B. Tucker
                                                 ____________________________
                                                 Hon. Petrese B. Tucker, U.S.D.J.




                                     2
